Exhibit 10.14


[CONFORMED EMPLOYMENT AGREEMENT AS AMENDED]

     THIS AGREEMENT (“AGREEMENT”), dated as of August 26, 2002, [amended by
First Amendment dated March 15, 2004] is entered into between Royal Caribbean
Cruises Ltd., a company organized and existing under the laws of Liberia
(together with its successor and assigns, the “COMPANY”), and Jack L. Williams
(the “EXECUTIVE”).

RECITALS

     Executive is currently employed by the Company as a senior executive
officer and is an integral part of its management. The Compensation Committee of
the Board of Directors of the Company (the “COMMITTEE”) recognizes Executive as
a key officer of the Company, and consequently has approved the terms and
conditions of the continued employment of Executive as set forth herein and has
authorized the execution and delivery of this Agreement.

AGREEMENT

     For and in consideration of the foregoing and of the mutual covenants of
the parties herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. EMPLOYMENT. The Company hereby employs Executive to serve in the capacities
described herein and Executive hereby accepts such employment and agrees to
perform the services described herein upon the terms and conditions hereinafter
set forth.

2. TERM. The initial term of Executive’s employment pursuant to this Agreement
(the “TERM”) shall commence as of the date above written (the “COMMENCEMENT
DATE”) and continue for a period of five years. The Term shall automatically and
indefinitely extend for additional one year periods at the close of business on
the then scheduled date of expiration of the Term unless either party hereto
gives written notice of an election not to extend (“NOTICE OF NONRENEWAL”) to
the other party at least 90 days prior to such scheduled date of expiration,
subject to earlier termination in accordance with Section 8 hereof and the other
terms, provisions, and conditions set forth herein. A Notice of Nonrenewal from
the Company to the Executive pursuant to this Section 2 shall not constitute a
termination of this Agreement or of Executive’s employment hereunder; EXCEPT
that Executive shall be entitled to the compensation set forth in Section 9(b)
hereof at the then scheduled date of expiration of the Term.

3. POSITION, DUTIES AND LOCATION. Executive shall serve as and have the title of
the President and Chief Operating Officer of Royal Caribbean International and
Celebrity Cruise Lines (the “EMPLOYMENT COMPANIES”). Executive’s duties will in
all respects be consistent with the duties of an individual serving as the


 

--------------------------------------------------------------------------------

President and Chief Operating Officer of the Employment Companies. Executive
agrees to devote substantially his entire time, energy, and skills to such
employment during the Term; provided that Executive shall be permitted to (i)
serve as a director of one or more other U.S. or non-U.S. companies during the
Term, with prior written permission pursuant to the Company’s ethics policy, as
from time to time constituted (which permission has been given by the Board of
Directors of the Company (the “BOARD”) with respect to the governing bodies that
the Executive is currently serving on), (ii) engaging in other charitable
activities and community affairs, and (iii) managing his personal investments
and affairs, PROVIDED that such activities do not materially interfere with the
proper performance of his duties and responsibilities hereunder. During the
Term, the Executive’s principal office, and principal place of employment, shall
be in Miami, Florida.

4. COMPENSATION.

          (a) BASE COMPENSATION. The Company shall pay Executive, and Executive
agrees to accept, base compensation at the rate of not less than Eight Hundred
Sixty Two Thousand Five Hundred Dollars ($862,500) per year in equal, at least
monthly installments during the Term, subject to all applicable withholding
taxes (“BASE COMPENSATION”). During the Term, the Base Compensation specified in
this Section 4(a) shall be reviewed at least annually by the Committee and may
be increased at any time during the Term at the discretion of the Committee. No
increase in the Base Compensation pursuant to this Section 4(a) shall at any
time operate as a cancellation of this Agreement; any such increase shall
operate merely as an amendment hereof, without any further action by Executive
or the Company. If any such increase or increases shall be so authorized, all of
the terms, provisions and conditions of this Agreement shall remain in effect as
herein provided, except that the Base Compensation set forth in this Section
4(a) shall be deemed amended to set forth the higher amount of such Base
Compensation to Executive.

          (b) BONUS COMPENSATION. The Executive shall be eligible to participate
in any cash bonus compensation program available to similarly situated
executives of the Company and eligible to receive an annual cash bonus during
the Term on the same basis and under substantially the same terms as similarly
situated executives. The minimum target bonus of the Executive shall be an
amount equal to 60% of the then Base Compensation of the Executive.

          (c) EQUITY AND LONG-TERM INCENTIVE AWARDS. The Executive shall be
eligible to participate in any equity or long-term incentive plans or other
stock option plans available to similarly situated executives of the Company and
eligible to receive awards under such plans from time to time, as determined by
the Committee, based upon the performance of the Executive and the Company.
Executive will retain the options currently held under existing terms and
conditions.

5. NONQUALIFIED DEFERRED COMPENSATION. The Company shall, in good faith,
evaluate the feasibility of security device(s) to protect Executive’s benefits
under any Company-provided nonqualified deferred compensation plan, and shall
take such actions as it, in its absolute but reasonable discretion, determines
appropriate, regarding the implementation of any such security devices.


2

--------------------------------------------------------------------------------

6. FRINGE BENEFITS.

          (a) GENERALLY. Executive and his eligible dependents shall be entitled
to participate in all pension, welfare and fringe benefit programs or other
employee perquisite programs approved by the Committee that now or hereafter may
be made generally available to similarly situated executives of the Company and
for which Executive or such dependents will qualify according to eligibility
requirements under the provisions thereof. The Company shall provide Executive
with an office, office equipment and staff assistance commensurate with his
position and duties.

          (b) VACATION. During the term of this Agreement, Executive shall be
entitled to no less than four (4) weeks paid vacation per calendar year in
accordance with Company policies regarding vacation generally.

          (c) RELOCATION. If Executive is required by the Company to relocate
from his principal place of employment as set forth in Section 3, he shall be
eligible for relocation benefits in accordance with Company policy applicable to
similarly situated executives generally.

7. EXPENSES. During the period of his employment, Executive shall be reimbursed
for his business-related expenses incurred on behalf of the Company in
accordance with the travel and entertainment expense policy of the Company as
adopted by the Committee from time to time and in effect at the time the expense
was incurred. Executive agrees to maintain such records and documentation of all
such expenses to be reimbursed by the Company hereunder as the Company shall
require and in such detail as the Company may reasonably request.

8. TERMINATION. Executive’s employment under this Agreement and this agreement
may be terminated prior to expiration of the Term in accordance with the
following paragraphs. Any termination of the Executive’s employment by the
Company shall be communicated by Notice of Termination to the Executive given in
accordance with Section 16 hereof. A “NOTICE OF TERMINATION” means a written
notice which (i) indicates the specific termination provision in this Agreement
relied upon, (ii) sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, and (iii) if the termination date is other than the
date of receipt of such notice, specifies the termination date, which date shall
not be more than sixty (60) calendar days after the giving of such notice. A
Notice of Nonrenewal from the Company to the Executive pursuant to Section 2
hereof shall not constitute a termination of this Agreement or of Executive’s
employment hereunder. The death or disability of Executive shall in no event be
deemed a termination of employment by Executive. A voluntary resignation of his
employment by the Executive, pursuant to Section 8(f) of this Agreement, shall
not be deemed to be a breach of this Agreement.

          (a) MUTUAL. Executive’s employment under this Agreement may be
terminated upon the mutual written agreement of the Company and Executive.


3

--------------------------------------------------------------------------------

          (b) DEATH OR DISABILITY. In the event of the death of Executive, this
Agreement shall terminate. If, during Executive’s employment under this
Agreement, Executive shall become disabled, as defined by the Company’s then
applicable and governing long term disability plan or policy, and unable to
perform his duties as required herein (“DISABILITY”), then the Company may, upon
written notice to Executive, terminate Executive’s employment under this
Agreement and this Agreement shall terminate subsequent to such termination of
employment.

          (c) CAUSE. Executive’s employment under this Agreement may be
terminated by the Company for Cause, as herein defined, upon giving Executive
written notice (the “NOTICE OF TERMINATION”). For purposes of this Agreement,
the term “CAUSE” shall mean the termination of the Executive by the Board as a
result of the existence or occurrence of one or more of the following conditions
or events (which conditions or events set forth on (i) and (ii) shall be cause
for termination immediately upon delivery of the Notice of Termination, except
where such conditions or events can be cured within the “Cure Period” defined
below, in which event the Company may, instead, suspend the Executive, without
compensation, during the Cure Period:

               (i) An act or acts of material dishonesty including, without
limitation, fraud, misappropriation, embezzlement, financial misrepresentation
or other similar behavior or action in his dealings with or with respect to the
Company or its subsidiaries or affiliates or any entity with which the Company
or its subsidiaries or affiliates shall be engaged in or be attempting to engage
in commerce;

               (ii) Conviction of, or the entry of a plea of guilty or nolo
contendere to, the commission of a felony;

               (iii) Executive’s actions or failure to act demonstrate a
conflict of interest in which Executive acts for his own benefit to any
detriment of the Company;

               (iv) Executive’s actions or failure to act constitute a material
breach of his duties hereunder, or

               (v) Executive’s failure to follow the lawful directives of the
Company, with respect to his duties hereunder, which directives shall be
consistent with his duties and position as an executive of the Employment
Companies.

          No termination of the Executive’s employment hereunder by the Company
for Cause shall be effective as a termination for Cause unless the provisions of
this Section 8(c) shall first have been complied with. The Company shall provide
Executive with a Notice of Termination and the Executive shall have thirty
(30) days (the “CURE PERIOD”) from the date Executive receives the Notice of
Termination to remedy and cure the alleged Cause supporting the termination. If
the Executive fails to cure such alleged Cause within the Cure Period (during
which time, in the event of any of the conditions or events set forth in (i) and
(ii) above, the Executive may be suspended without compensation), the
Executive’s employment hereunder and this Agreement shall


4

--------------------------------------------------------------------------------

then immediately terminate for Cause. If the Executive cures the alleged Cause
and the Executive was suspended during the Cure Period, he shall be promptly
reinstated and any suspended compensation shall be promptly paid to the
Executive.

          (d) WITHOUT CAUSE. Executive may be terminated by the Company for any
reason or for no reason at any time.

          (e) CONSTRUCTIVE TERMINATION. If, without his written consent, (i) the
Executive is required to perform duties which are materially inconsistent with
his duties set forth in Section 3 hereof or which materially impair his ability
to function as President and Chief Operating Officer of the Employment Companies
(or in any other position the Executive is appointed to); (ii) the Executive’s
principal place of employment is relocated to a location other than the United
States or, if his principal place of employment shall have been relocated with
his consent outside the United States, his relocation to a location other than
such country; (iii) any other material breach by the Company of any provision of
this Agreement; or (iv) the failure of the Company to obtain the assumption in
writing of its obligations under this Agreement by any successor to all or
substantially all of the business or assets of the Company within fifteen
(15) days after a merger, consolidation, sale or similar transaction if, due to
the nature of the transaction, the express assumption of this Agreement would be
necessary for the assignee or transferee to be bound; the Executive shall have
the right to give written notice to the Company of the occurrence of such
conditions or events. The Company shall have thirty (30) days following receipt
of notice to remedy and cure such failure. In the event that the Company does
not remedy such failure, this Agreement shall be deemed to be terminated and any
such termination shall be referred to herein as a “CONSTRUCTIVE TERMINATION”.

          (f) RESIGNATION. The Executive shall have the right to terminate his
employment with the Company for any reason or for no reason at any time.

9. COMPENSATION UPON TERMINATION. If this Agreement and Executive’s employment
hereunder is terminated:

          (a) by mutual agreement pursuant to Section 8(a) hereof, Executive’s
compensation and benefits on a going forward basis shall be as agreed to by the
parties at such time.

          (b) due to the death or Disability of Executive pursuant to Section
8(b) hereof, the Company shall have no obligation to the Executive or legal
representatives of Executive other than (i) the payment of accrued obligations,
(ii) benefits (if any) provided in accordance with applicable plans, programs
and arrangements of the Company, and (iii) benefits or other payments, if any,
required by law, or as required by law. Any outstanding equity grant(s) held by
Executive at such time will be governed by the agreement or plan pursuant to
which such grant(s) was issued. Although a Notice of Nonrenewal from the Company
to the Executive pursuant to Section 2 hereof does not constitute a termination
of this Agreement or Executive’s employment hereunder, Executive shall,
nevertheless, be entitled to the compensation set forth in this Section 9(b) at
the then effective date of expiration of the Term.


5

--------------------------------------------------------------------------------

          (c) for Cause pursuant to Section 8(c) hereof or due to his
resignation pursuant to Section 8(f), the Company shall have no obligation to
the Executive or legal representatives of Executive other than (i) the payment
of the Executive’s Base Compensation through such date of termination and (ii)
benefits (if any) provided in accordance with applicable plans, programs and
arrangements of the Company or as required by law. Any outstanding equity
grant(s) held by Executive at such time will be governed by the agreement or
plan pursuant to which such grant(s) was issued.

          (d) without Cause pursuant to Section 8(d) hereof or due to his
Constructive Termination pursuant to Section 8(e) hereof, the Company shall have
no obligation to the Executive other than (i) the payment of Three Million Seven
Hundred and Fifty Thousand Dollars ($3,750,000) to Executive, (ii) the payment
to Executive of accrued obligations, (iii) the payment of funds, if any become
due, to Executive pursuant to Section 10 hereunder, (iv) benefits (if any)
provided in accordance with applicable plans, programs and arrangements of the
Company and its subsidiaries and affiliates, (v) benefits or other payments, if
any, required by law, and (vi) the benefits set forth in Section 6(a) hereof for
one year following the date of termination (such term, the “BENEFITS TERM”);
provided that if, prior to the expiration of the Benefits Term, any similarly
situated executive at the Company receives, upon his or her termination of
employment for similar reasons, the right to receive benefits after such
termination for a period longer than the Benefits Term, the Benefits Term shall
be extended so that it is equal to such longer period; and provided further that
the benefits are subject to mitigation upon Executive securing other employment
(determined on a benefit by benefit basis). Any stock options in the Company or
any other equity grants awarded to Executive on or prior to March 1, 2004 that
Executive holds and that remain unvested on the date of termination shall
immediately vest (the “Accelerated Options”). All Accelerated Options and all
vested but unexercised stock options in the Company or other equity grants held
by Executive on the date of termination shall thereafter remain exercisable for
one (1) year subsequent to the date of termination. Any stock options in the
Company or any other equity grants awarded to Executive after March 1, 2004 that
the Executive holds and that remain unvested on the date of termination shall
not be affected in any way by such termination and shall remain governed by the
agreement or plan pursuant to which such stock options or equity grants were
issued.

          (e) Other than as expressly provided in Section 9(d) hereof with
respect to mitigation of benefits upon Executive securing other employment, in
the event of any termination of the Executive’s employment hereunder, the
Executive shall be under no obligation to seek other employment or otherwise
mitigate the obligations of the Company under this Agreement. Except to the
extent controlling documents should otherwise provide, the Company may offset,
against amounts due the Executive under this Agreement on account of any
remuneration or other benefit earned or received by the Executive after such
termination, amounts due the Company by Executive.

10. DISCRETIONARY POST TERMINATION PAYMENT. Subject to the Committee’s sole
discretionary determination, at the one year anniversary of the termination of
Executive’s employment pursuant to Sections 8(a), (d) or (e) hereof, Executive
shall be eligible to receive Five Hundred Thousand Dollars ($500,000).


6

--------------------------------------------------------------------------------

s

11. INDEMNIFICATION. The Company shall indemnify the Executive to the fullest
extent provided in the Company’s Articles of Incorporation or By-Laws. Nothing
in this Agreement shall operate to limit or extinguish any right to
indemnification, advancement of expenses, or contribution that the Executive
would otherwise have (including, without limitation, by agreement or under
applicable law). The provisions of this Section 11 of this Agreement shall
survive the termination of this Agreement as set forth therein, regardless of
the circumstances or reasons for such termination, and inure to the benefit of
the Executive, his successors and heirs.

12. CONFIDENTIAL INFORMATION. Executive recognizes and acknowledges that he will
have access to certain confidential information of the Company and of
corporations with whom the Company does business, and that such information
constitutes valuable, special and unique property of the Company and such other
corporations. During the term of this Agreement and subsequent to the
termination of this Agreement, Executive agrees not to disclose or use any
confidential information, including without limitation, information regarding
research, developments, product designs or specifications, manufacturing
processes, “know-how,” prices, suppliers, customers, costs or any knowledge or
information with respect to confidential or trade secrets of the Company, it
being understood that such confidential information does not include information
that is publicly available unless such information became publicly available as
a result of a breach of this Agreement. Executive acknowledges and agrees that
all notes, records, reports, sketches, plans, unpublished memoranda or other
documents belonging to the Company, but held by Executive, concerning any
information relating to the Company’s business, whether confidential or not, are
the property of the Company and will be promptly delivered to it upon
Executive’s leaving the employ of the Company. Executive also agrees to execute
such confidentiality agreements that the Board may adopt, and may modify from
time to time, as a standard form to be executed by all employees of the Company,
to the extent such standard forms are not, in the aggregate, materially more
restrictive than the provisions of this Agreement.

13. INTELLECTUAL PROPERTY. Executive acknowledges and agrees that all
discoveries, inventions, designs, improvements, formulas, formulations, ideas,
devices, writings, publications, study protocols, study results, computer data
or programs, or other intellectual property, whether or not subject to patent or
copyright laws, which Executive shall conceive solely or jointly with others, in
the course or scope of his employment with the Company or in any way related to
the Company’s business, whether during or after working hours, or with the use
of the Company’s equipment, materials or facilities (collectively referred to
herein as “INTELLECTUAL PROPERTY”), shall be the sole and exclusive property of
the Company without further compensation to Executive. As used in this Section
13 and the following Section 14, it is understood that the Company’s principal
“business” is the vacation cruise business. For purposes of this Agreement, any
Intellectual Property, based upon the Company’s secret or confidential
information, developed within six (6) months after the termination of
Executive’s employment, shall be presumed to be the property of the Company.
Executive agrees to promptly notify the Company and fully disclose the nature of
such Intellectual Property. Executive shall take such steps as are deemed
necessary to maintain complete and current records thereof, and Executive shall
assign to the Company or its designees, the entire right, title and interest in
said Intellectual Property.


7

--------------------------------------------------------------------------------

14. NON-COMPETITION. Executive acknowledges that his services to be rendered
hereunder are of a special and unusual character that have a unique value to the
Company and the conduct of its business, the loss of which cannot adequately be
compensated by damages in an action at law. In view of the unique value to the
Company of the services of Executive for which the Company has contracted
hereunder, and because of the confidential information to be obtained by or
disclosed to Executive as herein above set forth, and as a material inducement
to the Company to enter into this Agreement and to pay and make available to
Executive the compensation and other benefits referred to herein, Executive
covenants and agrees that Executive will not, directly or indirectly, whether as
principal, agent, trustee or through the agency of any corporation, partnership,
association or agent (other than as the holder of not more than five percent
(5%) of the total outstanding stock of any company the securities of which are
traded on a regular basis on recognized securities exchanges or as an employee
of a corporation, partnership, or association in which the services performed by
the Executive are not in furtherance of such entity’s competition with the
Company):

          (a) while employed under this Agreement and for any period during
which Executive is receiving payments from the Company (pursuant to Section 9 or
Section 10 hereof) (i) work for (in any capacity, including without limitation
director, officer or employee) any other vacation cruise business or
(ii) recruit, or otherwise influence or attempt to induce employees of the
Company to leave the employment of the Company; and

          (b) for the two-year period immediately following the termination of
this Agreement (the “NON-COMPETITION PERIOD”) for any reason shall not serve as
or be a consultant to or employee, officer, agent, director or owner of another
corporation, partnership or other entity that competes with the Company in the
Business. The “Business” of the Company shall mean the actual or intended
business of the Company during the Term and as of the date the Executive leaves
the employment of the Company. As of the date hereof, the Business of the
Company is the vacation cruise business. Executive further agrees that during
the Non-competition Period, he shall not: (i) employ or seek to employ any
person who is then employed or retained by the Company or its affiliates (or who
was so employed or retained at any time within the six (6) month period prior to
the last day of the Executive’s employment with the Company); or (ii) solicit,
induce, or influence any proprietor, partner, stockholder, lender, director,
officer, employee, joint venturer, investors, consultant, agent, lessor,
supplier, customer or any other person or entity which has a business
relationship with the Company or its affiliates at any time during the
Non-competition Period, to discontinue or reduce or modify the extent of such
relationship with the Company or any of its subsidiaries.

     Executive has carefully read and considered the provisions of Sections 12,
13, and 14 hereof and agrees that the restrictions set forth in such sections
are fair and reasonable and are reasonably required for the protection of the
interests of the Company, its officers, directors, shareholders, and other
employees, for the protection of the business of the Company, and to ensure that
Executive devotes substantially his entire time, energy, and skills to the
business of the Company. Executive acknowledges that he is qualified to engage
in businesses other than that described in this Section 14. It is the


8

--------------------------------------------------------------------------------

belief of the parties, therefore, that the best protection that can be given to
the Company that does not in any way infringe upon the rights of Executive to
engage in any unrelated businesses is to provide for the restrictions described
above. In view of the substantial harm which would result from a breach by
Executive of Sections 12, 13 and 14, the parties agree that the restrictions
contained therein shall be enforced to the maximum extent permitted by law as
more particularly set forth in Section 15 below. In the event that any of said
restrictions shall be held unenforceable by any court of competent jurisdiction,
the parties hereto agree that it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of any
limitation deemed unenforceable and that as so modified, the covenant shall be
as fully enforceable as if it had been set forth herein by the parties.

15. REMEDIES. The provisions of Sections 12, 13 and 14 of this Agreement shall
survive the termination of this Agreement as set forth therein, regardless of
the circumstances or reasons for such termination, and inure to the benefit of
the Company. The restrictions set forth in Sections 12, 13 and 14 are considered
to be reasonable for the purposes of protecting the business of the Company. The
Company and Executive acknowledge that the Company would be irreparably harmed
and that monetary damages would not provide an adequate remedy to the Company if
the covenants contained in Sections 12, 13 and 14 were not complied with in
accordance with their terms. Accordingly, Executive agrees that the Company
shall be entitled to injunctive and other equitable relief to secure the
enforcement of these provisions, in addition to any other remedy which may be
available to the Company, and that the Company shall be entitled to receive from
Executive reimbursement for reasonable attorneys’ fees and expenses incurred by
the Company in successfully enforcing these provisions to final judgment.

16. NOTICES. Any notice required or permitted to be given under this Agreement
shall be in writing and sent by an overnight courier service that provides proof
of receipt, mailed by registered or certified mail (postage prepaid, return
receipt requested) or telecopied to the parties at the addresses below (or to
such other address as either party shall designate by like notice):

     IF TO THE EXECUTIVE: To the address set forth below his signature on the
signature page hereof.

WITH A COPY TO:

Steel Hector & Davis LLP
200 S. Biscayne Blvd., Suite 4000
Miami, Florida 33131-2398
Attention: Michael A. Laing
Telephone (305) 577-2874
Facsimile (305) 577-7001

IF TO THE COMPANY:

Royal Caribbean Cruises, Ltd.
1050 Caribbean Way
Miami, FL 33132
Attention: Michael J. Smith
Telephone: (305) 539-6000
Facsimile: (305) 539-0562

WITH A COPY TO:

Holland & Knight, LLP
701 Brickell Avenue, Suite 3000
Miami, FL 33131
Attention: Jorge Hernandez-Torano
                    Sanford L. Bohrer
Telephone: (305) 374-8500
Facsimile: (305) 329-2351


9

--------------------------------------------------------------------------------

17. ENTIRE AGREEMENT; MODIFICATION.

          (a) This Agreement contains the entire agreement of the Company and
Executive with respect to the subject matter hereof, and the Company and
Executive hereby acknowledge and agree that this Agreement supersedes any prior
statements, writings, promises, understandings or commitments with respect to
the subject matter hereof.

          (b) No future oral statements, promises or commitments with respect to
the subject matter hereof, or other purported modification hereof, shall be
binding upon the parties hereto unless the same is reduced to writing and signed
by each party hereto.

18. ASSIGNMENT. The rights and obligations of the Company under this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, heirs (in the case of the Executive) and assigns. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company, except that such rights or obligations may be
assigned or transferred pursuant to a merger, consolidation or other
combination, reconstruction or amalgamation in which the Company is not the
continuing entity, or a sale or liquidation of all or substantially all of the
business and assets of the Company; provided that the assignee or transferee is
the successor to all or substantially all of the business and assets of the
Company and such assignee or transferee expressly assumes the liabilities,
obligations and duties of the Company as set forth in this Agreement if, due to
the nature of the transaction, the express assumption of this Agreement would be
necessary for the assignee or transferee to be bound. The Executive may not
assign his rights and obligations under this Agreement other than his rights to
compensation and benefits, which may be transferred only by will or operation of
law.

19. LEGAL EXPENSES. The Company shall pay for all reasonable and documented
legal expenses incurred by Executive in connection with this Agreement.

20. CONTINUATION OF PAYMENTS DURING DISPUTE. Pending the resolution of any
dispute, controversy or claim arising out of, relating to or in connection with
this Agreement, including any question regarding its existence, validity or
termination, or regarding a breach thereof or indemnification thereunder, the


10

--------------------------------------------------------------------------------

Executive (and his successor and heirs) shall continue to receive all payments
and benefits due under this Agreement or otherwise, except: (i) to the extent a
court of competent jurisdiction or arbiter, otherwise expressly provides, or
(ii) if the nature or basis of the dispute of any aspect thereof pertains to or
involves payments or monies owed by the Executive to the Company (including
payments or monies claimed by the Company as being owed by the Executive) the
Company may suspend payments to the Executive pending resolution of such
dispute, controversy or claim.

21. EXCISE TAX GROSS UP. If any payment or benefit under this Agreement or in
connection with the Executive’s employment with the Company or the termination
thereof is or becomes subject to an excise tax under Section 4999 of the
Internal Revenue Code (or any successor to such section), then the Company will
make a cash payment to Executive, prior to the time any such excise tax is due,
which, after the imposition of all income, employment, excise and other taxes
thereon as well as any penalty and interest assessments associated with such
excise tax, will be sufficient to place him in the same after-tax position he
would have been in had such excise tax not applied. The amount and timing of any
payment shall promptly be determined by the Company’s independent national
accounting firm.

22. DISPUTE RESOLUTION. Any dispute, controversy or claim arising out of,
relating to or in connection with this Agreement, including any question
regarding its existence, validity or termination, or regarding a breach thereof
or indemnification thereunder (a “DISPUTE”) shall be resolved pursuant to the
following:

          (a) Any party (a “DISPUTING PARTY”) may initiate consideration of a
Dispute hereunder by giving written notice to the other party of the existence
of a Dispute (a “DISPUTE NOTICE”). Such notice shall set forth in reasonable
detail the nature of the Dispute to be considered and shall be accompanied by a
full disclosure of all factual evidence then available to the Disputing Party
and by a statement of the applicable legal basis of the dispute; provided,
however, that (i) to provide any such disclosure or to state any legal basis
shall not operate as a waiver of such legal basis or operate to preclude the
presentation or introduction of such factual evidence at a later time or in any
subsequent proceeding or litigation or otherwise constitute a waiver of any
right that a party may then or thereafter possess; and (ii) any settlement
proposal made or proposed shall be deemed to have been made or proposed as part
of a settlement discussion and may not be introduced in an legal proceeding
without the prior written consent of the party making such proposal. The parties
shall thereafter engage in good faith negotiations between themselves or their
representatives for a period not to exceed thirty days.

          (b) Upon the giving or receipt of a Dispute Notice and the expiration
of the thirty day period provided in Section 22(a) hereof, during which good
faith negotiations must have taken place, the parties may then commence
arbitration in accordance with this Section 22(b) and subsequent subsections.
Any dispute or claim arising from or relating to this Agreement, any dispute or
claim arising from the rights and obligations created under this Agreement, or
any dispute or claim relating to the breach of this Agreement,


11

--------------------------------------------------------------------------------

shall be settled by binding arbitration pursuant to the Commercial Arbitration
Rules (and not the National Rules for the Resolution of Employment Disputes) of
the American Arbitration Association. A party with a dispute or claim shall
provide written notice requesting dispute resolution pursuant to this Section
(the “NOTICE”). The arbitration panel shall be composed of three (3)
arbitrators. The arbitration proceedings shall be conducted in Miami, Florida.
Each of the arbitrators must have no less than five (5) years experience with
the ocean cruise industry. Each party shall appoint one arbitrator within
fourteen (14) calendar days from the receipt of Notice. These two arbitrators
shall appoint the third arbitrator by mutual agreement within fourteen (14)
calendar days of their own appointment. If the two (2) arbitrators appointed by
the parties cannot agree on the third arbitrator within the specified time
frames, the American Arbitration Association shall appoint one or more qualified
arbitrators, as the case may be, as provided for in the Commercial Arbitration
Rules of the American Arbitration Association.

          (c) The Company shall be liable for all of the costs of arbiters. Each
party shall be liable for 50% of the other costs of the arbitration proceeding
itself. If either party refuses to pay such costs and the other party makes
payment of all costs which would otherwise be due, the arbitration panel shall
enter an award in favor of the party which complies with its obligation to pay
such costs. In accordance with Section 23(d) hereof, upon the entering of an
award, the arbitration panel, in its sole discretion, shall award the prevailing
party all of its legal fees and costs incurred with respect to prosecuting or
defending its case, including its share of the costs of the arbitration
proceeding itself.

          (d) The arbitration proceedings shall in all events include the right
to a hearing, the right to cross-examine witnesses giving oral or written
testimony, and the right to subpoena witnesses to testify at the hearing.

          (e) The arbitration shall be final and binding on the parties without
any right to appeal in any court of law.

          (f) The covenant to arbitrate set forth in this Section 22 shall
continue in effect after the expiration or termination of this Agreement.

23. MISCELLANEOUS.

          (a) This Agreement shall be subject to and governed by the laws of the
State of Florida, without regard to the conflicts of laws principles thereof.

          (b) The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or the interpretation of this
Agreement.

          (c) The failure of any party to enforce any provision of this
Agreement shall in no manner affect the right to enforce the same, and the
waiver by any party of any breach of any provision of this Agreement shall not
be construed to be a waiver by such party of any succeeding breach of such
provision or a waiver by such party of any breach of any other provision.


12

--------------------------------------------------------------------------------

          (d) In any litigation, administrative proceeding, arbitration or other
dispute resolution proceeding arising out of this Agreement, including appeals,
the prevailing party shall be entitled to recover all legal fees and costs
incurred in such litigation.

          (e) In the event any one or more of the provisions of this Agreement
shall for any reason be held invalid, illegal or unenforceable, the remaining
provisions of this Agreement shall be unimpaired, and the invalid, illegal or
unenforceable provision shall be replaced by a mutually acceptable valid, and
enforceable provision which comes closest to the intent of the parties.

          (f) This Agreement may be executed in any number of counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same instrument.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY.  SIGNATURES ON NEXT PAGE]


13

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the day and year first above written.



            ROYAL CARIBBEAN CRUISES LTD.
      By:   /S/ RICHARD D. FAIN        Its: Chairman and CEO             

EXECUTIVE
/s/ JACK L. WILLIAMS
Jack L. Williams
Address: 3632 Stewart Avenue
                 Coconut Grove, Florida 33133


14